Citation Nr: 1116835	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to May 19, 2001, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 29, 2005, for the grant of service connection for onychomycosis and tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had service from February 1969 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2010, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In January 2000, the RO denied the Veteran's claim of entitlement to service connection for PTSD; the Veteran was notified of the determination that same month.

2.  The Veteran did not appeal the January 2000 rating decision with regard to the claim of entitlement to service connection for PTSD.

3.  Subsequent to the January 2000 rating decision, there is no communication from the Veteran, regarding his claim of entitlement to service connection for PTSD, prior to May 19, 2001.

4.  In a July 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a skin rash of the feet, back, and private areas; the Veteran was notified of the determination that same month.

5.  The Veteran did not appeal the July 2003 rating decision with regard to the claim of entitlement to service connection for a skin rash of the feet, back, and private areas.

6.  Subsequent to the July 2003 rating decision, there is no communication from the Veteran, regarding his claim of entitlement to service connection for any skin disorder, prior to March 29, 2005.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to May 19, 2001, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).

2.  The criteria for entitlement to an effective date prior to March 29, 2005, for the grant of service connection for onychomycosis and tinea pedis, associated with diabetes mellitus, associated with herbicide exposure, have not been met. 38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In connection with the claims on appeal, the Veteran and his representative have been notified of the reasons for the denial of the claims, and have been afforded the opportunity to present evidence and argument with respect to the claims.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).


II.  Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The facts pertinent to these claims are not in dispute.

The Veteran's claim for service connection for PTSD was originally denied in an August 1994 RO rating decision.  That rating decision also contained a denial of the Veteran's claim for residuals of exposure to Agent Orange, to include a skin rash of the feet, back, and private areas.  The Veteran did not appeal these determinations.

In a September 1997 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claims for service connection for a nervous condition and residuals of exposure to Agent Orange, to include a skin rash of the feet.

In March 1999, the Veteran submitted a stressor statement with regard to his PTSD.

Via a January 2000 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for PTSD.  In a letter dated that same month, the Veteran was informed of this denial.  He did not appeal.

The next correspondence from the Veteran, received after the January 2000 RO rating decision and notice letter was a claim for VA benefits (VA Form 21-526), received on May 31, 2001.

A VA hospitalization record shows that the Veteran was admitted on May 19, 2001, and discharged on May 25, 2001, with diagnoses that included PTSD.

In a July 2003 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim of service connection for a skin rash of the feet, back, and private areas, associated with herbicide exposure.  The Veteran was notified of this decision later that month and did not initiate an appeal.

Thereafter, on March 29, 2005, the Veteran underwent VA examination with QTC Services.  As part of that examination, the physician provided an opinion that onychomyosis and tinea pedis was a complication of the Veteran's service-connected diabetes.

As noted above, in the November 2005 rating decision, the RO granted service connection for PTSD and assigned an effective date of May 19, 2001, the date of his in-patient hospitalization, and granted service connection for onychomycosis and tinea pedis, assigning an effective date of March 29, 2005, the date of the QTC examination which provided an opinion that the Veteran's disability was secondary to his diabetes.

Evaluating the evidence of record, the Board finds that effective dates prior to those already assigned are not warranted for either disability.

With regard to the Veteran's claim for an effective date prior to May 19, 2001, for the grant of service connection for PTSD, the Board finds that the January 2000 rating decision denied this claim, the Veteran received notice of this denial that same month, and the Veteran did not initiate an appeal of this denial.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

Subsequently, there was no correspondence received from the Veteran, prior to the May 19, 2001, effective date, that could be interpreted as a claim for service connection for PTSD or an application to reopen this claim.  While there is a stressor statement contained in the claims file that is filed on top of the January 2000 rating decision, the date stamp on this statement shows that it was received at the RO in March 1999, prior to the January 2000 final decision.  As there is no evidence dated prior to May 19, 2001, that could be interpreted as a claim for this benefit, the earliest effective date is the one already assigned.

With regard to the Veteran's claim for an effective date prior to March 29, 2005, for the grant of service connection for onychomycosis and tinea pedis, the Board finds that the July 2003 rating decision denied this claim, the Veteran received notice of this denial that same month, and the Veteran did not initiate an appeal of this denial.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

Subsequently, there was no correspondence received from the Veteran, prior to the March 29, 2005, effective date, that could be interpreted as a claim for service connection for onychomycosis and tinea pedis or an application to reopen this claim.  The Veteran has not contended otherwise.  As such, March 29, 2005, is the earliest possible effective date for this claim.

In an April 2006 written statement, the Veteran contended that he initially filed for service connection for both claims in the 1980s and that his effective date should be the date he filed his first claims.  In a June 2006 written statement, the Veteran indicated that he first filed a claim for a skin disorder in 1994.  He also submitted a document showing that his current doctor opined that his symptoms have been at this level of severity since 1971.  The Veteran made similar contentions during his December 2010 Board hearing.  While the Board acknowledges the Veteran's statements, there is no theory of entitlement to an earlier effective date for either claim on these bases, and the Veteran has not asserted that he initiated an appeal of any prior decision or that he filed claims for these disabilities, since the last final decision, and prior to the currently assigned effective dates.  The law is clear on the assignment of effective dates, and the Board is bound by the law.

When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Here, there is no evidence showing that the Veteran submitted a claim to reopen either issue, prior to the effective dates already assigned.  Therefore, assignment of an effective date other than May 19, 2001, for PTSD, and March 29, 2005, for onychomycosis and tinea pedis, is not warranted.  Thus, the claims must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to May 19, 2001, for the grant of service connection for PTSD, is denied.

Entitlement to an effective date prior to March 29, 2005, for the grant of service connection for onychomycosis and tinea pedis, is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


